Title: To George Washington from Robert Hanson Harrison, 28 November 1780
From: Harrison, Robert Hanson
To: Washington, George


                        
                            D: Sir
                            Nanjemoy Novr the 28th 1780
                        
                        I am extremely sorry to inform You, that it will not be in my power to return to Head Quarters by any means
                            as soon as I expected & hoped when I came away. The business which brought me to Maryland, & which must be
                            adjusted before my departure, will take infinitely more time than I at first apprehended, and will be prolonged the more
                            by the event of my Mother in Law’s death, which has just happened, before a division of the Estate of her dying Intestate.
                            Besides this, I find that the small estate I had even before my Father’s death, was running me in debt—a circumstance to
                            which I was an entire stranger previous to the War & which I had determined never to experience—and that unless I
                            place it on a better footing and things in some train before I leave Maryland what I received from him, instead of
                            benefitting me, will at least be very injurious to me. Every motive of common prudence and a necessary regard to my
                            present & future support require that I should prevent this. I have no other dependence, as the pay of the Army
                            from the unhappy depreciation of the money, is now & has been a long time but nominal & a more
                            unsubstantial sound. With the strictest oeconomy—without being at any expence the few days we were in philadelphia, except
                            for our Horses—Servants & Lodging—the Journey to Alexandria cost Colo. Meade & Myself Three thousand Six
                            Hundred & Twenty Eight Dollars. It is possible the pay of the Army may be made substantially good from the
                            beginning, which would in a great measure compensate for loss of time &c., but the point is so contingent, that it
                            cannot be entirely relied on. States as well as Individuals are not always mindful of past services and have been ever
                            often deficient in Acts of Common Justice. I hope, more on account of others than my personal consideration, that this
                            will not be the case of Ours. I will not add further on this subject than that Your Excellency may rest assured I will
                            return as soon as circumstances will admit. I cannot ascertain the time, but I hope things will permit me to set out in
                            January or February.
                        With respect to News—I am much out of the Channel of it; however we have had report on report of a body of
                            Six Thousand french Troops arriving at the Southward and landing in Georgia—of advantages gained over the Enemy besides
                            the defeat of Ferguson, and of the retreat of Lord Cornwallis in consequence of the first event—of his being repulsed in
                            attempting to pass the Wateree, by Genl Sumpter, who had thrown himself on the other side with 1800 Men, & of
                            Genls Smallwood and Morgan being in his rear, within two days march with the remains of the Maryland line and a
                            considerable body of Militia. I suspect the whole intelligence wants foundation, though it is told with confidence, as I
                            am satisfied the account of the French Troops, which seems to be the basis of it, cannot be true & especially as
                            they are said to be the Second division. As to the Detachment into Chesepeak bay; the information respecting them is vague
                            & uncertain. It is said, I think it is most probably the Object of the expedition, that they are foraging &
                            killing all the fat Cattle in the Counties of Norfolk & Princess Ann, in the latter of which I am told there were
                            many good & that it was assessed last year or this Spring at Twenty five Thousand head (all sorts) and that it
                            also had many sheep. This likewise reported that a Letter from Genl Leslie who commands the Detachment, to Lord
                            Cornwallis, has been intercepted, which places him under his Lordships orders, from which it would seem the Detachment had
                            originally a double Object, both to forage the lower County & to cooperate with him, either by an actual junction
                            or a diversion. The defeat of Ferguson, I should suppose, has deranged their plans a little, and this probably may have
                            induced Lord Cornwallis to fall back supposing he should have done it, as reported. The Militia of Virginia from what I
                            saw & heard, discovered on the arrival of the Enemy a good  of spirit and a readiness to
                            turn out. The numbers below on the Governor’s requisition & of Volunteers were so much more complete than he
                            expected, I imagine, that those from the upper County were countermanded by the time they were well in march. But a good
                            many in consequence of a previous Draft for three Months only (I think) were at or proceeding
                            to the Southern Army. I have inveighed as far as I have had opportunities against the destructive & ruinous system &
                            particularly to Colo. Mason, to whom I made a short visit, and endeavoured to give him the best idea I could of our
                            military affairs & to show the indispensable necessity of a better One. This General Greene will have done much
                            more forcibly, who had called on the Colo. on his way to the Southward.
                        It now appears to me, on account partly of the badness of the constitution injudicious appointments to
                            Offices, & the cursed system we have been pursuing, which has made of late daily & heavy requisitions,
                            without producing any good consequences or such at least as are seen & felt by the people, to be more languor
                            & indifference among them than I could wish. I am sure those are to be ascribed to the causes I have mentioned,
                            the depreciation of the Money, and the inordinate capacity of Traders, and not to any falling off in point of real
                            attachment to the cause, or in wishes for it’s successful issue. I was obliged to go a few days ago to
                            Portoballo when there was an Election for Two Delegates for the County, which is remarkable for it’s
                            exertions, and was pained to find the matter important as it was & ought to have been considered, could not draw
                            but a handful of people from their Homes. I was led to inquire and to conjecture about the cause—and the solution was the
                            Constitution had made all Militia Officers & Others holding Civil Offices ineligible, so that in fact the people
                            who will respect Characters, had but a very limited number of proper Characters at best, out of which to make a choice. In
                            Virginia too much of the same spirit of indifference prevails, but I can’t say whether it is owing to any radical defeat
                            in the Constitution. Colo. Mason told me he had it in contemplation to bring in a Bill to remedy the evil or subject the
                            Electors now attending to a heavy penalty. I thought he might atach a paragraph to compel the attendance of Businesses at
                            the Assembly and Delegates appointed to Congress, to go with equal propriety. The depreciation of the money and its
                            fluctuating state and the enormous prices of Goods, produced in a great measure by the rapacity of Traders in general, is
                            another powerful cause of the languor and indifference among the people. I have long thought it would have been better for
                            us, unless we could have had a plentiful trade, to have had none at all, except on public account. I am more &
                            more convinced of it. The appreciation or depreciation of the money in a great degree depends on the Traders. Hitherto it has
                            been their policy in general to depreciate it—and they have found a benefit in it, as the few who  have not made money
                            and traded on virtuous & liberal principles, for Such these are, bear no proportion to those that have made large
                            & substantial fortunes. The moment almost an emission is made, they determine the terms on which it is to exist and
                            if fortunately it is to have a currency, it is to be under some hard restriction or at an under rate. For instance
                            Maryland lately issued some Money on the credit of a Sum she had in the Bank of England and if their Drafts should be
                            refused—then on the lands & property of British Subjects in the State. A good deal of the Money, if not the
                            whole, got immediately into the hands of the people for purchases on the footing of Forty for one of the Old; but the
                            instant it was done, it’s circulation stopped in this Country, except in paying public Officers,
                            till the Goods in trade could be advised from Baltimore how it should be considered. Thus the credit of
                            the State’s  is entirely in the hands of the trading Men.
                        I beg you to present my respectful Compliments to Mrs Washington. I hope she will, as she was to set out on
                            Friday, have arrived when this comes to hand. I also request if You have any commands which I can execute while I am in
                            this Quarter, that You will favour me with them. The Letter I have inclosed for Mr Tilghman, You will be pleased to
                            deliver him. I am Dr Sir With the most respectful attachment & regard Yr Most Obedt Sert
                        
                            Rob: H: Harrison 
                        
                        
                            P.S. I am happy to inform You the Crop of Corn is amazingly great—I hear it has been sold for 15£ and
                                as low as 12, in some parts of this County. Meat, that is pork, is high, nevertheless 35 (or 40) Gold & Silver
                                or the exchange in paper is talked of as the price.
                        

                    